Citation Nr: 0712742	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a disability rating higher than 20 percent for 
residuals of a left femur fracture.

Entitlement to a disability rating higher than 10 percent for 
left hip disability resulting from a left femur fracture.

Entitlement to a disability rating higher than 10 percent for 
left knee disability resulting from a left femur fracture.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to June 
1992 and from October 1992 to March 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When the veteran's claim for a higher rating for the 
residuals a fracture of the left femur was most recently 
before the Board in August 2005, it was remanded for 
additional action by the originating agency.  This case has 
since been returned to the Board for further appellate 
action.

The Board also notes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities is not a matter that the originating agency has 
addressed or the veteran has formally raised.  If the veteran 
believes that he is unemployable due to service-connected 
disabilities, he should so inform the originating agency, 
which should respond to appropriately to any such 
clarification from the veteran.


REMAND

Initially, the Board notes that while this case was at the 
Appeals Management Center (AMC) in Washington, D.C., the 
veteran submitted to the RO in New York a VA Form 21-4138, 
appointing the New York State Division of Veterans' Affairs 
as his representative.  Unfortunately, this appointment was 
not associated with the claims folders until after the case 
was received at the Board.  As a result, the representative 
was not afforded an opportunity to submit argument before the 
case was forwarded to the Board.

The Board also notes that the new representative submitted 
additional evidence and has not waived the veteran's right to 
have this evidence initially considered by the originating 
agency.

The new evidence includes a summary of medical charges 
indicating that the veteran underwent surgery in February 
2006.  An annotation on the summary indicates that the 
surgery was on the veteran's left knee.  No medical records 
pertaining to the surgery have been submitted or obtained.  

The Board further notes that while this case was in remand 
status, the originating agency continued the assigned rating 
of 20 percent for the residuals of a left femur fracture 
under Diagnostic Code 5255 and granted a separate rating of 
10 percent for arthritis of the left knee resulting from the 
femur fracture and a separate rating of 10 percent for 
arthritis of the left hip resulting from the femur fracture.  
Although it is certainly appropriate and in accordance with 
Diagnostic Code 5255 to assign separate compensable ratings 
for the hip and knee, it is a violation of 38 C.F.R. § 4.14 
to assign the separate ratings for the hip and knee while 
continuing a 20 percent rating under Diagnostic Code 5255.  
In this regard, the Board notes that Diagnostic Code 5255 
provides that knee disability resulting from malunion of a 
femur warrants a 10 percent rating if it is slight, a 20 
percent rating if it is moderate or a 30 percent rating if it 
is marked.  It also provides that hip disability resulting 
from malunion of a femur warrants a 10 percent rating if it 
is slight, a 20 percent rating if it is moderate, or a 30 
percent rating if it is marked.  There is no appropriate 
basis for assigning a compensable rating under Diagnostic 
Code 5255 and separate compensable ratings for hip and knee 
disabilities.

The Board further notes that the Supplemental Statement of 
the Case addresses only the 20 percent rating under 
Diagnostic Code 5255 when it should have also addressed the 
separate ratings for the knee and hip since the knee and hip 
impairment are for consideration in rating the femur 
disability currently on appeal.

In light of these circumstances, this case is REMANDED to the 
RO or the AMC for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice that 
he should submit any pertinent evidence 
in his possession and any medical 
records, not already of record, 
pertaining to treatment or evaluation of 
the service-connected disabilities of his 
left hip, femur and knee, or the 
identifying information and any 
authorization necessary to enable VA to 
obtain the records on his behalf. 

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran another VA 
examination if the medical evidence 
currently of record is not sufficient to 
decide the claims.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  In 
doing so, it should specifically address 
whether the decision to assign separate 
compensable ratings for knee and hip 
disabilities while continuing a 20 
percent rating under Diagnostic Code 5255 
was clearly and unmistakably erroneous.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




